DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: Patel et al (US 10,663,027) teaches a vibration damper valve having a first surface and a second surface, with a first and second fluid flow that are opposite in direction to one another, and disc valves that block or allow the flow of fluid through the valve.  Tsuji (US 10,316,923), Kim (US 2017/0114857), Hamers et al (US 2016/0312851) and Chikamatsu (US 2018/0340588) teach a vibration absorber valve having a bypass passage for the fluid flowing through the valve.  Teraoka et al (US 2015/0210136) teaches a vibration damper valve that controls the fluid flow through the valve using disc valves.  The prior art does not teach nor render obvious a vibrational damper valve having a main body that includes a first surface and an opposite second surface, a first main stage flow path that extends through a first fluid passage from the first surface to the second surface in a through flow direction, a second main stage flow path that extends through a second fluid passage from the second surface to the first surface in a through flow direction, a first disc valve pack on the first surface for controlling flow through the second main stage flow path, a second disc valve pack on the second surface for controlling flow through the first main stage flow path, a first main stage bypass flow path that extends through one of the fluid passages from the first surface to the second surface in a through flow direction and a second main stage bypass flow path that extends through one of the fluid passages from the second surface to the first surface in a through flow direction, wherein the second fluid passage of the second main stage flow path is a fluidic connection to the fluid passage of the first main stage bypass flow path, wherein the through flow direction of the second main stage flow path is opposed to the through flow direction of the first main stage bypass flow path, and the first disc valve pack controls flow through the second main stage flow path and of the first main stage bypass flow path, and the through flow direction of the first main stage flow path is opposed to the through flow direction of the second main stage bypass flow path, and the second disc valve pack controls flow through the first main stage flow path and of the second main stage bypass flow path as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747